IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                   r~ \         , •• No. 70531-8-1/2



       In May 2012, Roderick was returning E.J.R. to Lynn's house when one of

Lynn's neighbors greeted Roderick and E.J.R. Roderick became agitated, telling

the neighbor to get away from E.J.R. and threatening to file for a restraining

order. When Lynn reached to take E.J.R. from Roderick's arms, Roderick ran

into the street, nearly falling with the child. He became increasingly frantic,

accusing Lynn's family of using drugs and trying to plot against him. Lynn called

911.

       On June 21, 2012, Lynn filed a petition for a residential schedule and child

support. Trial on the petition began on May 30, 2013. Lynn was represented by

counsel and Roderick appeared pro se. The trial court heard the testimony of

Lynn and Roderick and reviewed 58 exhibits, after which it entered findings of
fact and conclusions of law, a parenting plan and an order of child support. The

parenting plan provided for Lynn to remain E.J.R.'s custodial parent and limited
Roderick's residential time under RCW 26.09.191(3) due to Roderick's "long-term

emotional or physical impairment which interferes with the performance of
parenting functions."1 The plan provided for three phases of increasing visitation,
contingent upon Roderick participating in a mental health evaluation and
treatment. The trial court found that it was necessary to restrict Roderick's

contact with E.J.R. because "[t]he father appears to have an untreated mental

illness that results in erratic and aggressive behavior" and "[t]here is a concern

the [sic] he may inadvertently harm the child if his mental health issues are



         Clerk's Papers at 366.
No. 70531-8-1/3



untreated."2 The trial court also imputed Roderick's net monthly income at

minimum wage and required Roderick to pay $245.43 per month in child support.

       Proceeding pro se, Roderick appeals the trial court's findings of fact,

conclusions of law and parenting plan. Roderick also appeals the trial court's

order of child support, but does not assign error to the order or address it in his

briefs. Accordingly, the issue is waived.3

       Pro se litigants are held to the same standards as attorneys and must

comply with all procedural rules on appeal.4 An appellant must provide

"argument in support of the issues presented for review, together with citations to

legal authority and references to relevant parts of the record."5 It is also the

appellant's burden to provide a record sufficient to review the issues raised on

appeal.6 Failure to do so may preclude appellate review.7

       With few exceptions, Roderick has failed to comply with these

requirements. He has not provided a verbatim report of proceedings for the trial,

and failed to designate any of the trial exhibits for review. Roderick's briefing

contains no citations to the record and minimal references to relevant authority.

We address his claims to the extent possible given the limits of the record and

the legal analysis provided.




       2 Clerk's Papers at 363, 369.
       3 RAP 10.3(a)(4).
       4 In re Marriage of Olson. 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
       5 RAP 10.3(a)(6).
       6 Story v. Shelter Bay Co., 52 Wn. App. 334, 345, 760 P.2d 368 (1988).
       7 State v. Marintorres. 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
                                           3
No. 70531-8-1/4



                        COMPETENCY AND REPRESENTATION

       Roderick argues the trial court erred in failing to determine whether he

was competent to participate in the proceedings. He asserts the trial court was

obligated to appoint a guardian ad litem (GAL) or counsel at public expense.

Roderick additionally claims that the trial court should have appointed a GAL or a

court-appointed special advocate (CASA) to represent E.J.R.'s interests.

       Whenever the issue of a party's competence to understand the legal

proceedings is raised, the trial court should conduct a hearing to determine

whether the party is mentally competent or requires a GAL.8 This hearing must
allow the alleged incapacitated person the opportunity to present evidence as to

their mental capacity.9 A trial court should appoint a GAL when it is "reasonably

convinced that a party litigant is not competent, understandingly and intelligently,

to comprehend the significance of legal proceedings and the effect and
relationship of such proceedings in terms ofthe best interests of such party
litigant."10 We review a trial court's determination of the need for a GAL for an
abuse of discretion.11 A trial court abuses its discretion if its decision is

manifestly unreasonable or based on untenable grounds.12
       It is clear from the clerk's minutes that the trial court addressed the issue

of Roderick's competency on the first day oftrial and denied the appointment ofa
GAL. However, because Roderick does not provide a transcript of the trial, we

       8Vo v. Pham. 81 Wn. App. 781, 786, 916 P.2d 462 (1996).
       9id
        10 ]d at 790 (citing Graham v. Graham, 40 Wn.2d 64, 66-67, 240 P.2d 564
(1952)).
        11 jd at 784.
        12 In re Marriage of Littlefield. 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997).
                                             4
No. 70531-8-1/5



cannot determine whether Roderick presented evidence as to his mental

capacity or whether the trial court abused its discretion in determining he was

capable of understanding the proceedings. "A trial court's judgment is presumed

to be correct and should be sustained absent an affirmative showing of error."13

       Moreover, Roderick was not entitled to counsel at public expense. It is

well settled that the right to counsel does not extend to a parent in a private child

custody proceeding.14 Though Roderick claims he has a right to counsel at

public expense under the Americans with Disabilities Act (ADA), the federal

regulation to which Roderick cites pertains to civil suits for discrimination, not any

proceeding in which a party alleges a disability.

       Finally, Roderick fails to establish that the trial court erred in failing to

appoint a GAL or CASA for E.J.R. In any proceeding regarding the

determination of a parenting plan or residential schedule, a trial court has the

discretion to appoint a GAL or CASA to represent the interests of a minor child

when the court believes such an appointment is necessary to protect the best

interests of the child.15 Though the clerk's minutes indicate that the trial court

considered and rejected Roderick's request for a GAL or CASA for E.J.R.,

Roderick's failure to provide a transcript of the hearing is again fatal to his claim

of error. And because Roderick's claim that due process entitles E.J.R. to

appointment of a GAL or CASA is unsupported by any legal authority or analysis,

we decline to consider it any further.


       13 State v. Wade. 138 Wn.2d 460, 464, 979 P.2d 850 (1999).
       14 In re Marriage of King, 162 Wn.2d 378, 397-98, 174 P.3d 659 (2007).
       15RCW26.12.175(1)(a).
                                            5
No. 70531-8-1/6



                                 PARENTING PLAN

       In determining a parenting plan, the trial court exercises broad

discretion.16 A trial court's decision regarding custody, visitation or parental

decision-making will not be overturned absent abuse of that discretion.17 We

review the trial court's findings of fact to determine whether substantial evidence

supports the findings.18 We do not review the trial court's credibility

determinations, nor do we weigh conflicting evidence.19 Unchallenged findings of

fact are verities on appeal.20

       Roderick contends the trial court erred in failing to consider each of the

factors enumerated in RCW 26.09.520. But RCW 26.09.520 pertains to court

orders permitting a parent to relocate with a child. Because there is no evidence

in the record that either parent requested to relocate with the child, there was no

need for the trial court to address the RCW 26.09.520 factors.

       Roderick argues that the trial court's findings of fact were insufficient to

restrict his contact with E.J.R. But the phased-in visitation plan was supported by

the trial court's findings that Roderick engaged in "erratic, violent and

unpredictable behavior" and could inadvertently harm E.J.R. without treatment for

his mental health issues. To the extent that Roderick attempts to challenge the

findings as unsupported by the evidence, because he has failed to provide a

record of the evidence presented at trial and to properly support his claims of

       16 In re Marriage of Kovacs. 121 Wn.2d 795, 801, 854 P.2d 629 (1993).
       17 In re Marriage of Rich. 80 Wn. App. 252, 258, 907 P.2d 1234 (1996).
       18 Sunnvside Valley Irrigation Dist. v. Dickie, 111 Wn. App. 209, 214, 43
P.3d 1277 (2002).
       19 Rich, 80 Wn. App. at 259.
       20 In re Marriage of Brewer. 137 Wn.2d 756, 766, 976 P.2d 102 (1999).
                                            6
No. 70531-8-1/7



error with argument based on evidence in the trial record, the challenged findings

must be treated as verities.21

       Roderick claims that the trial failed to consider E.J.R.'s best interests

when establishing the parenting plan. "[T]he best interests of the child shall be

the standard by which the court determines and allocates the parents' parental

responsibilities."22 But it is clear from the language of the parenting plan that the

trial court restricted Roderick's contact with E.J.R. based on an assessment of

what was in E.J.R.'s best interests.

       Roderick claims that the parenting plan violated his right to due process

and equal protection and that the proceedings violated his Fifth Amendment right

against self-incrimination. Because Roderick fails to cite any authority to support

these assertions or provide any other argument beyond these statements, we do

not address these claims any further.

       Citing In re Marriage of Jensen-Branch,23 Roderick claims that the trial

court violated his First Amendment right to free exercise of religion by (1)

granting Lynn sole decision-making authority with regards to E.J.R.'s religious

upbringing and (2) denying him the right to move with E.J.R. to Israel. But

Jensen-Branch is not controlling here. There, the trial court expressly prohibited

the father from providing "any religious education or indoctrination" to his




       21 In re Parentage & Custody of A.F.J., 161 Wn. App. 803, 806 n.2, 260
P.3d 889 (2011).
       22 RCW 26.09.002.
       23 78 Wn. App. 482, 899 P.2d 803 (1995).
                                          7
No. 70531-8-1/8



children.24 This court held that such an express restriction implicates freedom of

religion and may be imposed "only upon a substantial showing of potential or

actual harm to the children . . . ,"25 Here, Roderick is not prohibited from sharing

his faith with E.J.R. And while the trial court limited Roderick's contact with

E.J.R., this is based on the trial court's finding that Roderick's untreated mental

health condition endangered E.J.R., not an attempt to abridge Roderick's

religious freedom. Absent express restrictions on religious teachings, a trial

court's decision granting a parent sole decision-making authority over religion is

reviewed for an abuse of discretion.26 Roderick does not demonstrate the trial

court abused its discretion.

       Finally, Roderick contends that the trial court erred when it: (1) referred to

him as "paranoid and delusional;" (2) interrupted his opening statement,

testimony and cross-examination of witnesses; (3) allowed Lynn to present

perjured testimony; (4) failed to listen to the testimony; (5) sustained Lynn's

objections; (6) failed to allow him to subpoena a federal agent; (7) refused to

admit expert testimony; and (8) denied his motion to continue the trial based on

his mental health. We decline to review these claims because Roderick fails to

support them with an adequate record or meaningful legal analysis.

                         ATTORNEY FEES ON APPEAL

       Lynn requests attorney fees incurred in defending this appeal pursuant to

RCW 26.09.140. But the plain language of chapter 26.09 RCW applies to the


       24 id at 483.
       25 Id
       26 id at 490.
                                          8
No. 70531-8-1/9



"dissolution of marriage."27 Because Roderick and Lynn were not married, Lynn

is not entitled to an award of fees under RCW 26.09.140.

       Lynn also requests fees based on Roderick's intransigence. While

Roderick's appeal is without merit, his conduct in this court has not been

intransigent. We decline to award fees on this basis.

      We affirm all of the challenged orders.



                                                     £rt,ir
WE CONCUR:




  TV.cKqsf^r                                 >p(?,^(L..,V-




       27 See, §jl, Foster v. Thilqes. 61 Wn. App. 880, 887-88, 812 P.2d 523
(1991) (parties to committed intimate relationships are not entitled to fees under
RCW 26.09.140 because statute grants attorney fees only where there has been
marital relationship between the parties).
                                             9